6/23/2020               Case 1:19-cv-06137-GHW Document    94 Filed
                                                New Drug Application (NDA)02/03/21
                                                                          | FDA    Page 1 of 6



                                           New Drug Application (NDA)

      Introduction

      For decades, the regulation and control of new drugs in the United States has been based on the
      New Drug Application (NDA). Since 1938, every new drug has been the subject of an approved
      NDA before U.S. commercialization. The NDA application is the vehicle through which drug
      sponsors formally propose that the FDA approve a new pharmaceutical for sale and marketing in
      the U.S. The data gathered during the animal studies and human clinical trials of an
      Investigational New Drug (IND) (/investigational-new-drug-ind-application) become part of the
      NDA.

      The goals of the NDA are to provide enough information to permit FDA reviewer to reach the



                                                                                                                 0 ics
      following key decisions:

                                                                                                             /2 ut
                                                                                                         16 pe
                                                                                                      6/ era




                                                                                                               .
               Whether the drug is safe and effective in its proposed use(s), and whether the benefits of




                                                                                                            on
                                                                                                  ed h




                                                                                                         si
                                                                                                id r T




                                                                                                 er t.
               the drug outweigh the risks.




                                                                                                      is
                                                                                             t p igh
                                                                                            ec e




                                                                                                    m
                                                                                         D c




                                                                                         ou yr
                                                                                                  0
                                                                                       7 vA




                                                                                               /2


                                                                                      ith op
               Whether the drug's proposed labeling (package insert) is appropriate, and what it should
                                                                                           23


                                                                                     w c
                                                                                     13 s
                                                                                 v6 da




                                                                                  d by
                                                                                        6/




               contain.
                                                                              9c kia



                                                                                     on


                                                                               ite d
                                                                            ib te
                                                                           -1 S




                                                                                   d

                                                                         oh ec




               Whether the methods used in manufacturing the drug and the controls used to maintain
                                                                                ve
                                                                                in




                                                                       pr ot
                                                                             hi
                                                                             d




                                                                     is pr
                                              ite




               the drug's quality are adequate to preserve the drug's identity, strength, quality, and purity.
                                                                          rc
                                                                         1


                                                                        A


                                                                    n is
                                            C




                                                                 tio nt
                                                               uc e




      The documentation required in an NDA is supposed to tell the drug's whole story, including what
                                                             od um
                                                           pr oc




      happened during the clinical tests, what the ingredients of the drug are, the results of the animal
                                                         re d
                                                       er his




      studies, how the drug behaves in the body, and how it is manufactured, processed and packaged.
                                                    rth T




      The following resources provide summaries on NDA content, format, and classification, plus the
      NDA review process:
                                                 Fu




      Resources for NDA Submissions
      The following resources have been gathered to provide you with the legal requirements of a new
      drug application, assistance from CDER to help you meet those requirements, and internal NDA
      review principles, policies and procedures.


      Guidance Documents for NDAs



https://www.fda.gov/drugs/types-applications/new-drug-application-nda                                                    1/6
6/23/2020               Case 1:19-cv-06137-GHW Document    94 Filed
                                                New Drug Application (NDA)02/03/21
                                                                          | FDA    Page 2 of 6
      Guidance documents represent the Agency's current thinking on a particular subject. These
      documents are prepared for FDA review staff and applicants/sponsors to provide guidelines to
      the processing, content, and evaluation/approval of applications and also to the design,
      production, manufacturing, and testing of regulated products. They also establish policies
      intended to achieve consistency in the Agency's regulatory approach and establish inspection
      and enforcement procedures. Because guidances are not regulations or laws, they are not
      enforceable, either through administrative actions or through the courts. An alternative
      approach may be used if such approach satisfies the requirements of the applicable statute,
      regulations, or both. For information on a specific guidance document, please contact the
      originating office.

      For the complete list of CDER guidances, please see the Guidance Index
      (https://www.fda.gov/regulatory-information/search-fda-guidance-documents). For
      information on a specific guidance document, please contact the originating office.

      Guidance documents to help prepare NDAs:.


                                                                                                                 0 ics
                                                                                                             /2 ut
               Bioavailability and Bioequivalence Studies Submitted in NDAs or INDs and General          16 pe
                                                                                                      6/ era




                                                                                                               .
                                                                                                            on
               Considerations (/media/88254/download)
                                                                                                  ed h




                                                                                                         si
                                                                                                id r T




                                                                                                 er t.
                                                                                                      is
                                                                                             t p igh
                                                                                            ec e




                                                                                                    m
                                                                                         D c




                                                                                         ou yr
               Changes to an Approved NDA or ANDA (/media/71846/download)
                                                                                                  0
                                                                                       7 vA




                                                                                               /2


                                                                                      ith op
                                                                                           23


                                                                                     w c
                                                                                     13 s
                                                                                 v6 da




               Changes to an Approved NDA or ANDA: Questions and Answers
                                                                                  d by
                                                                                        6/
                                                                              9c kia



                                                                                     on


                                                                               ite d


               (/media/75058/download)
                                                                            ib te
                                                                           -1 S




                                                                                   d

                                                                         oh ec
                                                                                ve
                                                                                in




                                                                       pr ot
                                                                             hi
                                                                             d




               Container Closure Systems for Packaging Human Drugs and Biologics
                                                                     is pr
                                              ite




                                                                          rc
                                                                         1


                                                                        A


                                                                    n is
                                            C




               (/media/70788/download)
                                                                 tio nt
                                                               uc e
                                                             od um




               Format and Content of the Microbiology Section of an Application,
                                                           pr oc
                                                         re d




               (/media/71876/download)
                                                       er his
                                                    rth T




               Format and Content of the Clinical and Statistical Sections of an Application
               (/media/71436/download)
                                                 Fu




               Summary for New Drug and Antibiotic Applications--Format and Content of the Summary
               for New Drug and Antibiotic Applications (/media/71139/download)
               Formatting, Assembling and Submitting New Drug and Antibiotic Applications,
               (/media/71485/download)
               GUIDELINE FOR SUBMITTING SUPPORTING DOCUMENTATION IN DRUG
               APPLICATIONS FOR THE MANUFACTURE OF DRUG PRODUCTS (/drugs/guidances-
               drugs/guideline-submitting-supporting-documentation-drug-applications-manufacture-
               drug-products)
               NDAs: Impurities in Drug Substances (/media/70870/download)



https://www.fda.gov/drugs/types-applications/new-drug-application-nda                                                    2/6
6/23/2020               Case 1:19-cv-06137-GHW Document    94 Filed
                                                New Drug Application (NDA)02/03/21
                                                                          | FDA    Page 3 of 6
               Format and Content of the Human Pharmacokinetics and Bioavailability Section of an
               Application (/media/71286/download)
               Format and Content of the Nonclinical Pharmacology/Toxicology Section of an Application
               (/media/72223/download)
               Providing Clinical Evidence of Effectiveness for Human Drug and Biological Products
               (/regulatory-information/search-fda-guidance-documents/providing-clinical-evidence-
               effectiveness-human-drug-and-biological-products)
               Drug Master Files: Guidelines (/drugs/guidances-drugs/drug-master-files-guidelines)
               FDA IND, NDA, ANDA, or Drug Master File Binders (/drugs/drug-master-files-dmfs/fda-
               ind-nda-anda-or-drug-master-file-binders)
               PET Drug Applications - Content and Format for NDAs and ANDAs — 2011
               (/media/72271/download)


      Laws, Regulations, Policies and Procedures

                                                                                                                 0 ics
                                                                                                             /2 ut
      The mission of FDA is to enforce laws enacted by the U.S. Congress and regulations established     16 pe
                                                                                                      6/ era




                                                                                                               .
                                                                                                            on
                                                                                                  ed h


      by the Agency to protect the consumer's health, safety, and pocketbook. The Federal Food,




                                                                                                         si
                                                                                                id r T




                                                                                                 er t.
                                                                                                      is
                                                                                             t p igh
                                                                                            ec e




                                                                                                    m
      Drug, and Cosmetic Act (/federal-food-drug-and-cosmetic-act-fdc-act) is the basic food and
                                                                                         D c




                                                                                         ou yr
                                                                                                  0
                                                                                       7 vA




                                                                                               /2


                                                                                      ith op
      drug law of the U.S. With numerous amendments, it is the most extensive law of its kind in the
                                                                                           23


                                                                                     w c
                                                                                     13 s
                                                                                 v6 da




                                                                                  d by
                                                                                        6/




      world. The law is intended to assure consumers that foods are pure and wholesome, safe to eat,
                                                                              9c kia



                                                                                     on


                                                                               ite d
                                                                            ib te
                                                                           -1 S




                                                                                   d




      and produced under sanitary conditions; that drugs and devices are safe and effective for their
                                                                         oh ec
                                                                                ve
                                                                                in




                                                                       pr ot
                                                                             hi
                                                                             d




      intended uses; that cosmetics are safe and made from appropriate ingredients; and that all
                                                                     is pr
                                              ite




                                                                          rc
                                                                         1


                                                                        A


                                                                    n is
                                            C




      labeling and packaging is truthful, informative, and not deceptive.
                                                                 tio nt
                                                               uc e
                                                             od um




      Code Of Federal Regulations (CFR) (https://www.ecfr.gov/cgi-bin/text-idx?
                                                           pr oc
                                                         re d




      SID=3ee286332416f26a91d9e6d786a604ab&mc=true&tpl=/ecfrbrowse/Title21/21tab_02.tpl)
                                                       er his
                                                    rth T




      The final regulations published in the Federal Register (https://www.federalregister.gov/) (daily
      published record of proposed rules, final rules, meeting notices, etc.) are collected in the CFR.
                                                 Fu




      The CFR is divided into 50 titles which represent broad areas subject to Federal regulations. The
      FDA's portion of the CFR interprets the Federal Food, Drug and Cosmetic Act
      (https://www.fda.gov/regulatory-information/laws-enforced-fda/federal-food-drug-and-
      cosmetic-act-fdc-act) and related statutes. Section 21 of the CFR (http://www.ecfr.gov/cgi-
      bin/text-idx?
      SID=3ee286332416f26a91d9e6d786a604ab&mc=true&tpl=/ecfrbrowse/Title21/21tab_02.tpl)
      contains all regulations pertaining to food and drugs. The regulations document all actions of all
      drug sponsors that are required under Federal law.

               21CFR Part 314 (https://www.ecfr.gov/cgi-bin/text-idx?
               SID=55b50bcde68e57fc4a6a50aeeb6edf76&mc=true&node=pt21.5.314&rgn=div5 ) -
               Applications for FDA Approval to Market a New Drug or an Antibiotic Drug.
https://www.fda.gov/drugs/types-applications/new-drug-application-nda                                                    3/6
6/23/2020               Case 1:19-cv-06137-GHW Document    94 Filed
                                                New Drug Application (NDA)02/03/21
                                                                          | FDA    Page 4 of 6
      CDER's Manual of Policies and Procedures (MaPPs) (/manual-policies-procedures-cder)
      These documents are approved instructions for internal practices and procedures followed by
      CDER staff to help standardize the new drug review process and other activities. MaPPs define
      external activities as well. All MaPPs are available for the public to review to get a better
      understanding of office policies, definitions, staff responsibilities and procedures.

      MaPPS of particular interest to NDA applicants

               Review of the Same Supplemental Change to More than One NDA or ANDA in More Than
               One Review Division (/media/72531/download)
               NDAs and BLAs: Filing Review Issues (/media/72700/download)
               Action Packages for NDAs and Efficacy Supplements (/media/72739/download)
               Refusal to Accept Application for Filing From Applicants in Arrears
               (/media/72756/download)



                                                                                                                 0 ics
               Requesting and Accepting Non-Archivable Electronic Material for CDER Applications

                                                                                                             /2 ut
               (/media/72371/download)                                                                   16 pe
                                                                                                      6/ era




                                                                                                               .
                                                                                                            on
                                                                                                  ed h




                                                                                                         si
                                                                                                id r T




                                                                                                 er t.
                                                                                                      is
                                                                                             t p igh
      Prescription Drug User Fee Act (PDUFA)
                                                                                            ec e




                                                                                                    m
                                                                                         D c




                                                                                         ou yr
                                                                                                  0
                                                                                       7 vA




                                                                                               /2


                                                                                      ith op
                                                                                           23


                                                                                     w c
                                                                                     13 s




      On November 21, 1997, The President signed the Food and Drug Administration Modernization
                                                                                 v6 da




                                                                                  d by
                                                                                        6/
                                                                              9c kia



                                                                                     on




      Act of 1997. This legislation includes authorization for FDA to continue to collect three types of
                                                                               ite d
                                                                            ib te
                                                                           -1 S




                                                                                   d

                                                                         oh ec
                                                                                ve
                                                                                in




      user fees from applicants who submit certain new drug and biological product applications. FDA
                                                                       pr ot
                                                                             hi
                                                                             d




                                                                     is pr
                                              ite




                                                                          rc




      was first authorized to collect user fees under the Prescription Drug User Fee Act (PDUFA) of
                                                                         1


                                                                        A


                                                                    n is
                                            C




                                                                 tio nt




      1992.
                                                               uc e
                                                             od um
                                                           pr oc




               Prescription Drug User Fee Act Related Documents (/prescription-drug-user-fee-act-
                                                         re d
                                                       er his




               pdufa)
                                                    rth T




      NDA Forms and Electronic Submissions
                                                 Fu




               Form FDA-356h (/media/72649/download). Application to Market a New Drug, Biologic,
               or An Antibiotic Drug For Human Use
                       Form FDA-356h instructions (/media/84223/download)
               Form FDA-3397 (/industry/prescription-drug-user-fee-act-pdufa/pdufa-user-fee-cover-
               sheet). User Fee Cover Sheet
               Form FDA-3331 (https://www.fda.gov/media/85567/download). New Drug Application
               Field Report
               Guidance Documents for Electronic Submissions (https://www.fda.gov/drugs/guidance-
               compliance-regulatory-information/guidances-drugs)


https://www.fda.gov/drugs/types-applications/new-drug-application-nda                                                    4/6
6/23/2020               Case 1:19-cv-06137-GHW Document    94 Filed
                                                New Drug Application (NDA)02/03/21
                                                                          | FDA    Page 5 of 6
               For more information on electronic submissions, see Electronic Regulatory Submissions
               and Review Helpful Links (http://wcms-internet.fda.gov/drugs/electronic-regulatory-
               submission-and-review/electronic-regulatory-submissions-and-review-helpful-links).


      Advisory Committees
      Advisory committees provide independent advice and recommendations to the FDA on scientific
      and technical matters related to the development and evaluation of products regulated by the
      Agency. CDER requests advice from advisory committees on a variety of matters, including
      various aspects of clinical investigations and applications for marketing approval of drug
      products. Committee members are scientific experts such as physician-researchers and
      statisticians, as well as representatives of the public, including patients. Although the
      committees provide recommendations to the Agency, final decisions are made by FDA.

               FDA Advisory Committees (http://www.fda.gov/AdvisoryCommittees/default.htm)
               CDER Advisory Committees (https://www.fda.gov/advisory-committees/committees-and-


                                                                                                                 0 ics
                                                                                                             /2 ut
               meeting-materials/human-drug-advisory-committees)
                                                                                                         16 pe
                                                                                                      6/ era




                                                                                                               .
                                                                                                            on
               CFR 21 Part 14 Public Hearing Before a Public Advisory Committee (
                                                                                                  ed h




                                                                                                         si
                                                                                                id r T




                                                                                                 er t.
                                                                                                      is
                                                                                             t p igh
               https://www.ecfr.gov/cgi-bin/text-idx?
                                                                                            ec e




                                                                                                    m
                                                                                         D c




                                                                                         ou yr
                                                                                                  0
                                                                                       7 vA




                                                                                               /2

               SID=ef53010bf2a8a7647b27afaea0097cb7&mc=true&node=pt21.1.14&rgn=div5).
                                                                                      ith op
                                                                                           23


                                                                                     w c
                                                                                     13 s
                                                                                 v6 da




                                                                                  d by
                                                                                        6/




               Detailed description of advisory committees from the Code of Federal Regulations.
                                                                              9c kia



                                                                                     on


                                                                               ite d
                                                                            ib te
                                                                           -1 S




                                                                                   d




               Guidance for Industry: Advisory Committees (/media/72297/download). Includes
                                                                         oh ec
                                                                                ve
                                                                                in




                                                                       pr ot
                                                                             hi
                                                                             d




               information on membership, conflict of interest, scheduling, and action on
                                                                     is pr
                                              ite




                                                                          rc
                                                                         1


                                                                        A


                                                                    n is
                                            C




               recommendations.
                                                                 tio nt
                                                               uc e
                                                             od um




               Advisory Committee Meeting Calendar (https://www.fda.gov/advisory-
                                                           pr oc
                                                         re d




               committees/advisory-committee-calendar). Several dates have been set aside by CDER
                                                       er his
                                                    rth T




               advisory committees for possible future meetings. The subject matter and location of the
               meetings (if they are held) will be published in the Federal Register in the month prior to
                                                 Fu




               the meeting date.


      Related Topics
               21st Century Cures Act (https://www.fda.gov/regulatory-information/selected-
               amendments-fdc-act/21st-century-cures-act)
               Electronic Regulatory Submissions and Review Helpful Links (/drugs/electronic-
               submissions-cder/electronic-regulatory-submissions-and-review-helpful-links)
               Information for Clinical Investigators (INDs) (/drugs/investigational-new-drug-ind-
               application/information-clinical-investigators-inds)
               CDER Small Business and Industry Assistance (/cder-small-business-and-industry-
               assistance)
https://www.fda.gov/drugs/types-applications/new-drug-application-nda                                                    5/6
6/23/2020               Case 1:19-cv-06137-GHW Document    94 Filed
                                                New Drug Application (NDA)02/03/21
                                                                          | FDA    Page 6 of 6
               Surveillance: Post Drug-Approval Activities (/surveillance)


      Resources For You
               Investigational New Drug (IND) Application (/investigational-new-drug-ind-application)
               Investigator-Initiated INDs (https://www.fda.gov/drugs/investigational-new-drug-ind-
               application/investigator-initiated-investigational-new-drug-ind-applications)
               Therapeutic Biologic Applications (BLA) (/therapeutic-biologic-applications-bla)
               Abbreviated New Drug Application (ANDA): Generics (/abbreviated-new-drug-
               application-anda-generics)




                                                                                                                 0 ics
                                                                                                             /2 ut
                                                                                                         16 pe
                                                                                                      6/ era




                                                                                                               .
                                                                                                            on
                                                                                                  ed h




                                                                                                         si
                                                                                                id r T




                                                                                                 er t.
                                                                                                      is
                                                                                             t p igh
                                                                                            ec e




                                                                                                    m
                                                                                         D c




                                                                                         ou yr
                                                                                                  0
                                                                                       7 vA




                                                                                               /2


                                                                                      ith op
                                                                                           23


                                                                                     w c
                                                                                     13 s
                                                                                 v6 da




                                                                                  d by
                                                                                        6/
                                                                              9c kia



                                                                                     on


                                                                               ite d
                                                                            ib te
                                                                           -1 S




                                                                                   d

                                                                         oh ec
                                                                                ve
                                                                                in




                                                                       pr ot
                                                                             hi
                                                                             d




                                                                     is pr
                                              ite




                                                                          rc
                                                                         1


                                                                        A


                                                                    n is
                                            C




                                                                 tio nt
                                                               uc e
                                                             od um
                                                           pr oc
                                                         re d
                                                       er his
                                                    rth T
                                                 Fu




https://www.fda.gov/drugs/types-applications/new-drug-application-nda                                                    6/6
